The Vice-Chancellor :
The question on this exception to the master’s report is not whether the plea is a good plea and sufficient, in point of law, to bar the discovery and relief claimed by the bill, for that question can only be determined when the cause is set down for hearing on the plea after the master’s report finding it to be true in point of fact has become confirmed : Rule 48 ; Hay v. Philips, 9 Paige’s C. R. 293.
But the question presented by this exception is a mere question of fact, whether the matters set out in the plea do really exist or, in other words, whether the plea is true in point of fact? The master reports that it is true. The complainant denies, by his exception, that it is true. Thus, the parties are at issue; and this issue is to be decided by the evidence. The former proceedings to which the plea refers are produced in evidence; they speak for themselves; and by comparing the statements of the plea with those proceedings, I find that all that the plea contains, as allegation of fact, is fully verified by those proceedings; and I do not see how the master could have come to any other conclusion. The master’s report must, therefore, be confirmed; and the plea allowed to stand for argument on the question of its sufficiency as a bar.
Order that the exceptions be overruled, with costs.